DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022, has been entered. 
Claims 1, 2, 9, 14-16, and 18 are amended.
Claims 1-6, 8, 9, 12-16, 18, and 21 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea; contending that the present amendments include technical features that root the claims in computer technology.  The Examiner respectfully disagrees.  As indicated in the rejection, below, the claims do not recite an improvement that is rooted in a technical field or technology.  Instead, the claims recite steps or rules for determining zones, regions, or areas for geographical mapping.  Mapping and cartography are not rooted in computer technology.  The steps of the claims could be implemented mentally or on paper, but the claims recite the use of a general purpose computer as a tool to make calculations and display the result.
The Applicant further submits that the Examiner has erred by oversimplifying the claims.  See Remarks p. 10.  In response, the Examiner points to the rejection, below.  Each and every limitation of exemplary claim 1 has been considered in arriving at the conclusion that the claims are directed to an abstract idea without significantly more.  The present claims are correctly characterized as a method of organizing human behavior because the claims recite steps for managing personal behavior for mapping geographical areas of interest.  Contrary to the Applicant’s assertions, the claims do not recite specific computerized operations.  Steps from exemplary claim 1 such as: “computing, by the main processor, data relationships among the mail volume data, the census data, and the vacancy data, the data relationships indicating how at least one of the mail volume data is related to at least one of the census data and/or at least one of the vacancy data;” are not specific computer processes.  Instead, the language describes a data manipulation step at a high level of generalization, such that the step could be performed by a human being.  The claims do not recite an improvement that is rooted in computer technology or a technical field.
The Applicant further contends that the claims recite significantly more than an abstract idea by providing increased flexibility.  See Remarks p. 12.  In response, the Examiner submits that it is unclear what the Applicant means by ‘increased flexibility.’  Again, the Examiner reiterates that the claims do not recite an improvement to a technology or technical process.  The Examiner acknowledges the lack of a prior art rejection, but the lack of a prior art rejection does not imply subject matter eligibility.  Lack of conventionality does not imply subject matter eligibility.  An abstract idea without significantly more is an abstract idea; regardless of whether the abstract idea is conventional.  
The Applicant further appears to contend that the claims are subject matter eligible due to similarities with the claims from Electric Power Group.  In response, the Examiner points out that the claims from Electric Power Group are not subject matter eligible.  Similarity of the present claims with the claims from Electric Power Group suggests that the present claims are ineligible.   In addition, the present claims are so result focused, so functional, as to effectively cover any solution to an identified problem.  See MPEP §2106.05(f).  “Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment.”  See MPEP §2106.05(h)(vi); referring to Electric Power Group.  Similarly, the present claims attempt to limit the manipulation of geographical data related to a mail and parcel delivery in a geographic area to a server environment.  
The rejection for lack of subject matter eligibility is accordingly maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-6, 8, 9, 12-16, 18, and 21 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-6, 8, 9, 12-16, 18, and 21 are all directed to one of the four statutory categories of invention, the claims are directed to processing data of geographical areas (as evidenced by the preamble of exemplary claim 1; “electronically processing digital data of geographical areas”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “communicating . . . data;” “obtaining . . . census data . . . mail volume data . . . and vacancy data for [a] geographical area;” computing . . . data relationships among the mail volume data, the census data, and the vacancy data;” “identifying . . . longitude and latitude coordinate values;” “creating . . . a grid of the geographical area;” “combining . . . the computed data relationships and the created grid to produce a combined data set;” “forming . . . a plurality of geographical units;” “classifying . . . the plurality of geographical units;” “forming . . . a plurality of clusters;” “selecting . . . at least one geographical unit from a first cluster;” “assigning . . . one or more weights to [ ] at least one characteristic of the selected geographical unit;” “calculating . . . a first weighted score for the selected geographical unit;” “calculating . . . a second weighted score for the selected geographical unit;” “comparing . . . . the first and second rankings;” “re-clustering . . . the selected geographical unit . . . when the second ranking is different from the first ranking;” and “displaying the geographical area on a display.”  The steps are all steps for managing personal behavior related to the abstract idea of processing data of geographical areas that, when considered alone and in combination, are part of the abstract idea of processing data of geographical areas.  The dependent claims further recite steps for managing personal behavior that are part of the abstract idea of processing data of geographical areas.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes steps or rules for determining zones, regions, or areas for geographical mapping.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a server computer with processors and a display in independent claims 1 and 14).  See MPEP §2106.04(d)[I].  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a server computer with processors and a display in independent claims 1 and 14) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624